Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “comparing, at a power conditioner operating in a de-energized state, an input of the power conditioner to an input threshold, the power conditioner is coupled to an islanded grid; operating the power conditioner, when the input exceeds the input threshold, in a soft-grid mode to generate a touch-safe AC voltage that is coupled to the islanded grid; and activating the power conditioner, based on an impedance of the islanded grid and load demand for the power conditioner, to operate proximate its nominal output voltage”.

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “in a soft-grid mode to generate a touch-safe AC voltage that is coupled to the islanded grid; and (iii) activating the power conditioner, based on an impedance of the islanded grid and load demand for the power conditioner, to operate proximate its nominal output voltage”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “in a soft-grid mode to generate a touch-safe AC voltage that is coupled to the islanded grid; and (iii) activating the power conditioner, based on an impedance of the islanded grid and load demand for the power conditioner, to operate proximate its nominal output voltage”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826